White, Presiding Judge.
This appeal is from a conviction under article 4955 of the Penal Code. The charge in the information was that defendant “ did unlawfully, and by threatening words and acts of violence and intimidation, prevent J. Conoway from moving and rebuilding a fence, the property of the said J. Conoway. and situated on the land of said J. Conoway,” etc.
From the evidence it appears that the defendant and Conoway were the owners of adjacent tracts of land and that there was a dispute as to the division line between the two tracts. Defendant refused to permit Conoway to move and reset a fence until the division line had been surveyed and established by competent surveyors, and this is in fact the gist and substance of the whole matter. Conoway's right to the line claimed by him was not only doubtful, but the preponderance of the evidence is that the line is not where he claimed it ran, but was in fact as claimed by the defendant.
If necessary to go to law the case is one which should be settled in the civil tribunals. The same rule should apply to the facts here exhibited as applies in certain theft cases, to the effect that “ when goods are taken under a claim of right, if the prisoner appears to have had any fair color of title, or if the title of the prosecution be brought into doubt at all, the court will direct an acquittal, it being improper to settle such disputes in a form of process affecting men's lives and liberties or reputation.” Evans v. The State, 15 Texas Ct. App., 31; Harris v. The State, 17 Texas Ct. App., 177.
Judgment is reversed and the cause is remanded for insufficiency of the evidence.

Reversed and remanded.

Judges all present and concurring.